Citation Nr: 1615543	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION


The Veteran served on active duty in the U.S. Army from September 1984 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 20 percent disability evaluation, effective March 15, 2010.  The Veteran timely appealed the rating assigned.

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  The hearing transcript has been associated with the record.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected back disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

At the February 2016 hearing, the Veteran appeared to raise the issues of entitlement to service connection for hypertension, an ankle disability, a knee disability, and a mental health disorder, all as secondary to his service-connected back disability.  Such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015).

For the reasons stated below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

As an initial matter, in December 2014, following the issuance of the October 2012 statement of the case but prior to the July 2015 certification of the Veteran's appeal to the Board, the Veteran was provided with a VA spine examination.  The resulting VA examination report was associated with his file.  Such a report is relevant to the claim on appeal and is not duplicative of previously considered evidence. 

Unfortunately, no supplemental statement of the case was issued following receipt of this record.  As the additionally received evidence is relevant to the Veteran's claim currently on appeal, and was received prior to certification and transfer of the appeal to the Board, a remand of the case is required to comply with 38 C.F.R. 
§ 19.31(b).  Therefore, in the readjudication of the Veteran's claims on appeal, the entire record, to include all evidence received since the issuance of the October 2012 statement of the case, should be considered.

In addition, the Board notes that the Veteran indicated at the February 2016 hearing that there were medical records relevant to his appellate claims that were not of record, to include from VA medical facilities.  Specifically, the Veteran indicated that he had undergone a VA examination in January 2016.  The Veteran's record contains VA treatment records dated through April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record, and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Finally, as mentioned above, the Board finds that a claim for entitlement to TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in the reports of the December 2010 and December 2014 VA examinations, it was noted that the Veteran's back condition had an impact on his ability to work.  The 2010 examiner indicated that the Veteran was "unable to do his job because of his back."  The 2014 examiner made a similar finding, noting that the Veteran had tried to work a few months prior but was unable to do so, due to his back.  In addition, at the February 2016 hearing, the Veteran testified that he had been asked to leave job sites because he was unable to do the work required.  His wife testified that he had been offered work, but had to decline it due to his service-connected back disability.  Therefore, the Board finds that the issue of TDIU has been raised by the record.  Id. 

However, the Board finds that the TDIU issue is not fully developed for appellate review, as the Veteran has not been provided with notice of the laws and regulations governing TDIU.  Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from August 2014, and thereafter to specifically include any report of VA examination from January 2016.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

3.  After completing the development requested above, undertake all development and adjudicative action needed to resolve the issue of an increased initial rating for degenerative arthritis of the spine, as well as entitlement to a TDIU, as deemed indicated, and readjudicate the remanded matters with consideration of all pertinent evidence and legal authority.

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

